FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview Summary
2.	The interview summary is acknowledged and the interview record is complete.
Status of the Claims
3.	This action is in response to papers filed 2 September 2022 in which claims 13 and 23-29 were amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous rejections not reiterated below are withdrawn in view of the amendments and/or abandonment of previously copending applications.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
4.	Claims 13-32 are under prosecution.
5.	This Office Action includes new rejections necessitated by the amendments.
Information Disclosure Statement
6.	The Information Disclosure Statement filed 2 September 2022 is acknowledged and has been considered.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 13-21, 23-24, 26-29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) and as evidenced by the “Dielectric Constants of Common Materials” provided by kabusa.com ([retrieved on 2020-01-31].  Retrieved from the Internet: <URL: kabusa.com/Dielectric-Constants.pdf>) and, as applied to claim 27 as evidenced by sigma.com ([retrieved on 2021-02-09].  Retrieved from the Internet: <URL: https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigald/Product_Information_Sheet/1/f7503pis.pdf).
	Regarding claim 13, Rothberg et al teach a method for hybridizing a target nucleic acid to a surface comprising providing a coupled receptor on a surface (paragraph 0247), wherein the receptor is a nucleic acid (paragraph 0241), and the surface is a passivation layer having a hydrophilic polymer coating, in the form of a polyethylene glycol layer, thereon (paragraphs 0251-0253; see also paragraph 0411).  Rothberg et al also teach contacting the surface (i.e., the immobilized nucleic acid) with a hybridization composition for a period of time of 5 minutes in a composition having formamide and a pH buffer, in the form of a citrate buffer comprising formamide (paragraph 0499).  
It is noted that paragraph 0060 of the instant specification defines formamide as an aprotic solvent, and tormamide has a dielectric constant of 109 at 68 degrees Fahrenheit as evidenced by kabusa.com; thus, formamide is a polar aprotic solvent, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “polar aprotic solvent” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
Rothberg et al also teach the method has the added advantage of avoiding surface contamination during processing (paragraph 0411).  Thus, Rothberg et al teach the known techniques discussed above.
While Rothberg et al teach the desire for a hydrophilic surface (paragraph 0411), as well as a polyethylene glycol layer for immobilizing the surface bound nucleic acid (paragraph 0251-0253), Rothberg et al do not specifically teach the claimed contact angle.
	However, Peck et al teach a method of attaching a target nucleic acid to a surface, via hybridization for about 10 minutes (paragraph 0091), wherein the surface has a contact angle of less than 45 degrees (paragraph 0085).  The hybridization utilizes a composition comprising formamide and a pH buffer (paragraph 0045).  Peck et al also teach the method has the added advantage of allowing monitoring of sample from patients to track their response to treatments (paragraph 0004).  Thus, Peck et al teach the known techniques discussed above.	
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
The courts have further held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.
Therefore, the claimed ranges, as well as any order of addition of the target and the hybridization composition, merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
Neither Rothberg et al nor Peck et al teach the claimed analyte concentration.
However, Garimella et al teach methods wherein probes are covalently linked to surfaces (paragraph 0007) having polymer layers and contact angles of less than 45 degrees (e.g., 25 degrees; paragraph 0204).  Garimella et al also teach a hybridization step, (paragraph 0481), and that the annealing (i.e., hybridization) occurs with target concentration of 190 pM (paragraph 0133), which is within the claimed range.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.
It is also reiterated that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability.
Therefore, the claimed contact angle and amount of target hybridization merely represent obvious variants and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  

	
	Garimella et al also teach the method has the added advantage of providing a substantially reduced background signal (paragraph 0204).  Thus, Garimella et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Rothberg et al, Peck et al, and Garimella et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
A.	 Avoiding surface contamination during processing as explicitly taught by Rothberg et al (paragraph 0411);
B.	Allowing monitoring of sample from patients to track their response to treatments as explicitly taught by Peck et al (paragraph 0004); and 
C.	Providing a substantially reduced background signal as explicitly taught by Garimella et al (paragraph 0204).    
In addition, it would have been obvious to the ordinary artisan that the known techniques of Rothberg et al, Peck et al, and Garimella et al could have been combined with predictable results because the known techniques of Rothberg et al, Peck et al, and Garimella et al predictably result in surfaces useful for nucleic acid assays.
Regarding claim 14, the method of claim 13 is discussed above.   Rothberg et al teach the hybridization temperature is 37oC (paragraph 0499), as do Peck et al (paragraph 0045), which is within the claimed range. Garimella et al teach the hybridization step (i.e., the claimed contacting) occurs at 40oC, which is also within the claimed range.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists,
It is also noted that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
Thus, the claimed temperature range is an obvious variant and/or routine optimization of the range taught by the cited references.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 15, the method of claim 13 is discussed above.  Rothberg et al also teach a nucleotide binding reaction, in the form of hybridization (paragraph 0499), as do Peck et al (paragraph 0045) and Garimella et al (paragraph 0481).
Regarding claims 16-18, the method of claim 13 is discussed above.  Garimella et al teach the annealing (i.e., hybridization) occurs with target concentration of 190 pM (paragraph 0133), which is within the range of claims 16-17.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.
It is also reiterated that the courts have held that optimization through routine experimentation, do not support patentability.
Therefore, the claimed concentrations of claims 16-18 merely represent obvious variants and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 19, the method of claim 13 is discussed above.  Rothberg et al also teach contacting the surface (i.e., the immobilized nucleic acid) with a hybridization composition for a period of time of 5 minutes (paragraph 0499).  Peck et al teach a method of attaching a target nucleic acid to a surface, via hybridization for about 10 minutes (paragraph 0091).  
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.
It is also reiterated that the courts have held that optimization through routine experimentation does not support patentability.
Therefore, the claimed time merely represent obvious variants and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 20, the method of claim 13 is discussed above.   
It is noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2106 [R-5] II c and MPEP § 2111.04.
It is also noted that a “wherein” clause, such as that in claim 20, must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.
It is also reiterated that the courts have held that optimization through routine experimentation and in particular, when related to differences in temperature, do not support patentability.  Therefore, the claimed range merely represent obvious variants and/or routine optimization of the values of the cited prior art. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 21, the method of claim 13 is discussed above.  Peck et alt each stringency of at least 80% (paragraph 0092).
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.
It is also reiterated that the courts have held that optimization through routine experimentation do not support patentability.  Therefore, the claimed range merely represent obvious variants and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claims 23-24 and 26-27, the method of claim 13 is discussed above.  Rothberg et al teach the hybridization composition comprises the aprotic solvent formamide and a pH buffer, in the form of a citrate buffer (paragraph 0499).  Peck et al also teach the hybridization composition comprises formamide and a pH buffer (paragraph 0045).  Formamide has a dielectric constant of 109 at 68 degrees Fahrenheit as evidenced by kabusa.com, and therefore is within the claimed range.  Formamide is also miscible with water (i.e., claim 27), as evidenced by Sigma. 
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.
It is also reiterated that the courts have held that optimization through routine experimentation does not support patentability.
Therefore, the claimed range merely represent obvious variants and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claims 28-29, the method of claim 13 is discussed above.  Rothberg et al teach the solvent is present at 25% (paragraph 0499), and Peck et al teach the solvent is 40% (paragraph 0045), each of which overlaps the ranges found in the instant claims.  Garimella et al the solvent is present at 18-70% (paragraph 0481), which overlaps the claimed ranges.  
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 31, the method of claim 13 is discussed above.  Rothberg et al teach covalent binding (paragraph 0066), and Peck et al teach covalent binding (paragraph 0026).
Regarding claim 32, the method of claim 23 is discussed above.  Garimella et al also teach the use of or the molecular crowding agent PEG; namely, PEG containing nucleic acids are used (paragraph 0361).  Thus, it would have been obvious that PEG containing nucleic acids could have been used in the method of the instant claim.
	It is noted that the instant claim does not contain an active method step of how the molecular crowding agent is used (e.g., as an additive, as a linker, as a coating, etc.).
10.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 23 above, and further in view of Liao et al (U.S. Patent Application Publication No. 2013/0338044 A1, published 19 December 2013).  
It is noted that while claim 32 has been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claim 32, the method of claim 23 is discussed above in Section 9.
Neither Garimella et al, Peck et al, nor Rothberg et al explicitly teach the use of PEG as a crowding agent.
However, Liao et al teach methods utilizing a surface, in the form of a DNA array having a uniform density of probe spots (paragraph 0021), with a contact angle of 41.3 degrees (paragraph 0069), which is within the claimed range. The array utilizes PEG (paragraphs 0043 and 0069), which is a molecule crowding agent (paragraph 0043).  Liao et al teach the methods have the added advantage of utilizing high efficiency click reactions (paragraph 0021). Thus, Liao et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the surface taught by Rothberg et al, Peck et al, and Garimella et al with the teachings of Liao et al to arrive at the instantly claimed method with a reasonable expectation of success. The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of utilizing high efficiency click reactions as explicitly taught by Liao et al (paragraph 0021). In addition, it would have alternatively been obvious to the ordinary artisan that the known techniques of Liao et al could have been applied to the method of Rothberg et al, Peck et al, and Garimella et al with predictable results because the known techniques of Liao et al predictably result in spots and probe densities useful for hybridization reactions.


11.	Claims 18 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Singh et al (U.S. Patent Application Publication No. US 2003/0017461 A1, published 23 January 2003) as evidenced by the “Dielectric Constants of Common Materials” provided by kabusa.com ([retrieved on 2020-01-31].  Retrieved from the Internet: <URL: kabusa.com/Dielectric-Constants.pdf>).
It is noted that while claims 18 and 23-30 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claims 18 and 23-30, the method of claim 13 is discussed above in Section 9.
While Peck et al teach the use of acetonitrile (Abstract), and while the buffer is taught as discussed above, neither Rothberg et al, Garimella et al nor Peck et al explicitly teach the acetonitrile is part of the hybridizing composition or the range of claim 18.	
However, Singh et al teach methods utilizing hybridization buffers that include organic solvents, including methanol (paragraph 0027), which has a dielectric constant of less than 40, as evidenced by kabusa.com.  Because Singh et al teach solvents (i.e., plural) are added (paragraph 0027), it would have been obvious either to have methanol in addition to the formamide of Rothberg et al and Peck et al, or to have both acetonitrile and methanol as taught by Singh et al (i.e., claims 23-27 and 30; paragraph 0027).  Both solvents are miscible with water, as is formamide (i.e., claim 27), and the solvents are present in the ranges of claims 28-29 (paragraph 0027).  Singh et al teach the target concentration is 1 pM (i.e., claim 18; paragraph 0029), and that the method has the added advantage of enhanced stringency (paragraph 0027) which favors high specificity, which is a goal of Rothberg et al (paragraph 0499) and Peck et al (e.g., paragraph 0045).  Thus, Singh et al teach the known techniques discussed above.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Rothberg et al, Peck et al, and Garimella et al with the teachings of Singh et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of providing enhanced stringency as explicitly taught by Singh et al (paragraph 0005), which favors high specificity, and which as a goal of Rothberg et al and Peck et al as discussed above.  In addition, it would have been obvious to the ordinary artisan that the known techniques of Singh et al could have been applied to the method of Rothberg et al, Peck et al, and Garimella et al with predictable results because the known techniques of Singh et al predictably result in a useful buffer for nucleic acid hybridization.
12.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Kuimelis et al (U.S. Patent Application Publication No. US 2013/0165350 A1, published 27 June 2013) as evidenced by, or, alternatively, further in view of Kinz-Thompson et al (U.S. Patent Application Publication No. US 2015/0023840 A1, published 22 January 2015).
Regarding claim 22, the method of claim 13 is discussed above in Section 9.
Neither Rothberg et al, Peck et al, nor Garimella explicitly teach the claimed level.
However, Kuimelis et al teach a device comprising a surface comprising a substrate (i.e., support) having a passivated coating layer, in the from an extension linker layer of polyethylene glycol (paragraph 0122), to which oligonucleotide molecules (i.e., nucleic acids) are attached (paragraph 0121). Kuimelis et al sample nucleic acids (i.e., targets) are hybridized to the attached oligonucleotides (paragraphs 0009 and 0158-0159), and that the substrates have the added advantage of very low background fluorescence (paragraph 0236), which is a desire of Garimella et al (paragraph 0204), and that the surface and its contact angle have the added advantage of providing a favorable environment for biomolecular interactions (paragraph 0137).  
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
 	Specifically, Kinz-Thompson et al teach the cyanine dyes Cy3 and Cy5 having negligible non-specific binding on PEG even at greater than 80 micromolar concentrations (paragraph 0074). Thus, the PEG of Kuimelis et al is believed to have the claimed properties.
Alternatively, it is noted that Kuimelis et al specifically teach non-specific binding is undesirable (e.g., paragraph 0200). Kinz-Thompson et al specifically teach lowering of non-specific binding of fluorophores is desired, so as to improve signal to background ratios, and that this is achieved using PEG (paragraphs 0004-0006, 0045, and 0074).
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed properties and ranges merely represent an obvious variant and/or routine optimization of the cited prior art.
It is also reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope, and that “wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Rothberg et al, Peck et al, and Garimella et al with the teachings of Kuimelis et al or, alternatively, further in view of Kinz-Thompson et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of very low background fluorescence, which is a desire of Garimella et al as discussed above, and that the surface and its contact angle have the added advantage of providing a favorable environment for biomolecular interactions (paragraphs 0236 and 0137), respectively, and, alternatively, the further added advantage of lowering of non-specific binding of fluorophores so as to improve signal to background ratios using PEG as explicitly taught by Kinz-Thompson et al (paragraphs 0004-0006, 0045, and 0074).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Kuimelis et al or, alternatively, additionally Kinz-Thompson et al could have been applied to the method of Rothberg et al, Peck et al, and Garimella et al with predictable results because the known techniques of Kuimelis et al or, alternatively, additionally Kinz-Thompson et al predictably result in a useful buffer for nucleic acid hybridization.
13.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Pircher (U.S. Patent Application Publication No. US 2005/0100951 A1, published 12 May 2005).
It is noted that while claim 22 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
	Regarding claim 22, the method of claim 13 is discussed above in Section 9.
	While Rothberg et al teach the surface is coated with polyethylene glycol (paragraphs 0251-0253), neither Rothberg et al, Garimella et al, nor Peck et al specifically teach the non-specific binding of Cy-3.
	However, Pircher teaches methods wherein hydrogels of polyethylene glycol are coated on the surface of a biochip and oligonucleotide probes (paragraph 0004) are covalently immobilized therein (paragraph 0050 and Abstract).  Pircher teaches minimal non-specific binding of nucleic acids to the surface (paragraph 0084), as well as minimal binding of non-specific Cy3 binding (paragraphs 0090 and 0093).  Pircher also teach the method has the added advantage of providing an immobilization surface that is optically clear and maximizes capture and detection (paragraph 0032).  Thus, Pircher teaches the known techniques discussed above.	
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Rothberg et al, Peck et al, and Garimella et al with the teachings of Pircher to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of providing an immobilization surface that is optically clear and maximizes capture and detection as explicitly taught by Pircher (paragraph 0032).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Pircher could have been applied to the method of Rothberg et al, Peck et al, and Garimella et al with predictable results because the known techniques of Pircher predictably result in a useful surface for nucleic acid hybridization.
14.	Claims 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Abravaya et al (U.S. Patent Application Publication No. US 2017/0198341 A1, published 13 July 2017) as evidenced by the “Dielectric Constants of Common Materials” provided by kabusa.com ([retrieved on 2020-01-31].  Retrieved from the Internet: <URL: kabusa.com/Dielectric-Constants.pdf>) 
It is noted that while claims 22-30 have been rejected as described above, the claims are also obvious using the interpretation outlined below.	
Regarding claims 22-30, the method of claim 13 is discussed above in Section 9.
While Peck et al teach the use of acetonitrile (Abstract), neither Rothberg et al, Garimella et al, nor Peck et al explicitly teach the acetonitrile is part of the hybridizing composition.
However, Abravaya et al teach methods of DNA hybridization utilizing a buffer which comprises formamide and acetonitrile (paragraph 0039), and thus comprises a polar organic solvent having a dielectric constant of less than 40, as well as a nitrile functionality and is miscible with water (i.e., claims 23-27 and 30).  The solvent is present at about 50% of the buffer (paragraph 0040), and thus is in the ranges of claims 28-29.  Because the buffer contains both formamide and acetonitrile (paragraph 0039), the buffer is interpreted as comprising the organic solvent acetonitrile as well as the additive formamide.  
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Rothberg et al, Peck et al, and Garimella et al with the teachings of Abravaya et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method utilizing a buffer having the added advantage of being a reliable media for providing reproducible results as explicitly taught by Abravaya et al (paragraph 0005).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Abravaya et al could have been applied to the method of Rothberg et al, Peck et al, and Garimella et al with predictable results because the known techniques of Abravaya et al predictably result in a useful buffer for nucleic acid hybridization.
15.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 23 above, and further in view of Stone (U.S. Patent No. 5,512,436, issued 30 April 1996).
It is noted that while claim 32 has been rejected as described above, the claim is also obvious using the interpretation outlined below.	
Regarding claim 32, the method of claim 23 is discussed above in Section 9.
	Neither Rothberg et al, Garimella et al nor Peck et al teach the crowding agent is and additive in the form of polyethylene glycol.
	However, Stone teaches methods of hybridizing nucleic acids (i.e., polynucleotides) using polyethylene glycol (column 2, lines 30-35).  Stone also teaches the additives have the added advantage of enhancing the hybridization rate (Abstract).  Thus, Stone teaches the known techniques discussed above.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Rothberg et al, Peck et al, and Garimella et al with the teachings of Stone to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of enhancing the hybridization rate as explicitly taught by Stone (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Stone could have been applied to the method of Rothberg et al, Peck et al, and Garimella et al with predictable results because the known techniques of Stone predictably result in a useful additive for nucleic acid hybridization.
Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17.	Claims 13-21, 23-24, 26-29, and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-70 of U.S. Patent No. 10,876,148 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) and, as applied to claim 24, as evidenced by the “Dielectric Constants of Common Materials” provided by kabusa.com ([retrieved on 2020-01-31].  Retrieved from the Internet: <URL: kabusa.com/Dielectric-Constants.pdf>) and, as applied to claim 27 as evidenced by sigma.com ([retrieved on 2021-02-09].  Retrieved from the Internet: <URL: https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigald/Product_Information_Sheet/1/f7503pis.pdf) based on the citations and rationale provided above.

18.	Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-70 of U.S. Patent No. 10,876,148 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005)
as applied to claim 23 above, and further in view of Liao et al (U.S. Patent Application Publication No. 2013/0338044 A1, published 19 December 2013) based on the citations and rational provided above.  
19.	Claims 18 and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-70 of U.S. Patent No. 10,876,148 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Singh et al (U.S. Patent Application Publication No. US 2003/0017461 A1, published 23 January 2003) as evidenced by the “Dielectric Constants of Common Materials” provided by kabusa.com ([retrieved on 2020-01-31].  Retrieved from the Internet: <URL: kabusa.com/Dielectric-Constants.pdf>) based on the citations and rational provided above.


20.	Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-70 of U.S. Patent No. 10,876,148 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Kuimelis et al (U.S. Patent Application Publication No. US 2013/0165350 A1, published 27 June 2013) as evidenced by, or, alternatively, further in view of Kinz-Thompson et al (U.S. Patent Application Publication No. US 2015/0023840 A1, published 22 January 2015) based on the citations and rational provided above.
21.	Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-70 of U.S. Patent No. 10,876,148 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Pircher (U.S. Patent Application Publication No. US 2005/0100951 A1, published 12 May 2005) based on the citations and rational provided above.


22.	Claims 22-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-70 of U.S. Patent No. 10,876,148 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) 
as applied to claim 13 above, and further in view of Abravaya et al (U.S. Patent Application Publication No. US 2017/0198341 A1, published 13 July 2017) as evidenced by the “Dielectric Constants of Common Materials” provided by kabusa.com ([retrieved on 2020-01-31].  Retrieved from the Internet: <URL: kabusa.com/Dielectric-Constants.pdf>) based on the citations and rational provided above.
23.	Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-70 of U.S. Patent No. 10,876,148 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 23 above, and further in view of Stone (U.S. Patent No. 5,512,436, issued 30 April 1996) based on the citations and rational provided above.



24.	Claims 13-21, 23-24, 26-29, and 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,704,094 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) and, as applied to claim 24, as evidenced by the “Dielectric Constants of Common Materials” provided by kabusa.com ([retrieved on 2020-01-31].  Retrieved from the Internet: <URL: kabusa.com/Dielectric-Constants.pdf>) and, as applied to claim 27 as evidenced by sigma.com ([retrieved on 2021-02-09].  Retrieved from the Internet: <URL: https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigald/Product_Information_Sheet/1/f7503pis.pdf) based on the citations and rationale provided above.
25.	Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,704,094 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005)
as applied to claim 23 above, and further in view of Liao et al (U.S. Patent Application Publication No. 2013/0338044 A1, published 19 December 2013) based on the citations and rational provided above.


26.	Claims 18 and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,704,094 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Singh et al (U.S. Patent Application Publication No. US 2003/0017461 A1, published 23 January 2003) as evidenced by the “Dielectric Constants of Common Materials” provided by kabusa.com ([retrieved on 2020-01-31].  Retrieved from the Internet: <URL: kabusa.com/Dielectric-Constants.pdf>) based on the citations and rational provided above.
27.	Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,704,094 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Kuimelis et al (U.S. Patent Application Publication No. US 2013/0165350 A1, published 27 June 2013) as evidenced by, or, alternatively, further in view of Kinz-Thompson et al (U.S. Patent Application Publication No. US 2015/0023840 A1, published 22 January 2015) based on the citations and rational provided above.
28.	Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,704,094 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Pircher (U.S. Patent Application Publication No. US 2005/0100951 A1, published 12 May 2005) based on the citations and rational provided above.
29.	Claims 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,704,094 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) 
as applied to claim 12 above, and further in view of Abravaya et al (U.S. Patent Application Publication No. US 2017/0198341 A1, published 13 July 2017) as evidenced by the “Dielectric Constants of Common Materials” provided by kabusa.com ([retrieved on 2020-01-31].  Retrieved from the Internet: <URL: kabusa.com/Dielectric-Constants.pdf>) based on the citations and rational provided above.


30.	Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,704,094 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 23 above, and further in view of Stone (U.S. Patent No. 5,512,436, issued 30 April 1996) based on the citations and rational provided above.
31.	Claims 13-21, 23-24, 26-29, and 31-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-50  of copending Application No. 17/070,796 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) and, as applied to claim 33, as evidenced by the “Dielectric Constants of Common Materials” provided by kabusa.com ([retrieved on 2020-01-31].  Retrieved from the Internet: <URL: kabusa.com/Dielectric-Constants.pdf>) and, as applied to claim 36 as evidenced by sigma.com ([retrieved on 2021-02-09].  Retrieved from the Internet: <URL: https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigald/Product_Information_Sheet/1/f7503pis.pdf) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.
32.	Claim 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-50 of copending Application No. 17/070,796 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 23 above, and further in view of Liao et al (U.S. Patent Application Publication No. 2013/0338044 A1, published 19 December 2013) based on the citations and rational provided above.  
This is a provisional nonstatutory double patenting rejection.
33.	Claims 18 and 23-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-50 of copending Application No. 17/070,796 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Singh et al (U.S. Patent Application Publication No. US 2003/0017461 A1, published 23 January 2003) as evidenced by the “Dielectric Constants of Common Materials” provided by kabusa.com ([retrieved on 2020-01-31].  Retrieved from the Internet: <URL: kabusa.com/Dielectric-Constants.pdf>) based on the citations and rational provided above.  
This is a provisional nonstatutory double patenting rejection.
34.	Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-50 of copending Application No. 17/070,796 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Kuimelis et al (U.S. Patent Application Publication No. US 2013/0165350 A1, published 27 June 2013) as evidenced by, or, alternatively, further in view of Kinz-Thompson et al (U.S. Patent Application Publication No. US 2015/0023840 A1, published 22 January 2015) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.
35.	Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-50 of copending Application No. 17/070,796 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Pircher (U.S. Patent Application Publication No. US 2005/0100951 A1, published 12 May 2005) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.
36.	Claims 23-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-50 of copending Application No. 17/070,796 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Abravaya et al (U.S. Patent Application Publication No. US 2017/0198341 A1, published 13 July 2017) as evidenced by the “Dielectric Constants of Common Materials” provided by kabusa.com ([retrieved on 2020-01-31].  Retrieved from the Internet: <URL: kabusa.com/Dielectric-Constants.pdf>) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.
37.	Claim 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-50 of copending Application No. 17/070,796 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 23 above, and further in view of Stone (U.S. Patent No. 5,512,436, issued 30 April 1996) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.
38.	Claims 13-21, 24-24, 26-29, and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,982,280 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) and, as applied to claim 33, as evidenced by the “Dielectric Constants of Common Materials” provided by kabusa.com ([retrieved on 2020-01-31].  Retrieved from the Internet: <URL: kabusa.com/Dielectric-Constants.pdf>) and, as applied to claim 36 as evidenced by sigma.com ([retrieved on 2021-02-09].  Retrieved from the Internet: <URL: https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigald/Product_Information_Sheet/1/f7503pis.pdf) based on the citations and rationale provided above.
39.	Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,982,280 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claims 21 and 32 above, and further in view of Liao et al (U.S. Patent Application Publication No. 2013/0338044 A1, published 19 December 2013) based on the citations and rational provided above.  
40.	Claims 18 and 22-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,982,280 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Singh et al (U.S. Patent Application Publication No. US 2003/0017461 A1, published 23 January 2003) as evidenced by the “Dielectric Constants of Common Materials” provided by kabusa.com ([retrieved on 2020-01-31].  Retrieved from the Internet: <URL: kabusa.com/Dielectric-Constants.pdf>).
41.	Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,982,280 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Kuimelis et al (U.S. Patent Application Publication No. US 2013/0165350 A1, published 27 June 2013) as evidenced by, or, alternatively, further in view of Kinz-Thompson et al (U.S. Patent Application Publication No. US 2015/0023840 A1, published 22 January 2015) based on the citations and rational provided above.
42.	Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,982,280 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 21 above, and further in view of Pircher (U.S. Patent Application Publication No. US 2005/0100951 A1, published 12 May 2005) based on the citations and rational provided above.
43.	Claims 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,982,280 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Abravaya et al (U.S. Patent Application Publication No. US 2017/0198341 A1, published 13 July 2017) as evidenced by the “Dielectric Constants of Common Materials” provided by kabusa.com ([retrieved on 2020-01-31].  Retrieved from the Internet: <URL: kabusa.com/Dielectric-Constants.pdf>) based on the citations and rational provided above.


44.	Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,982,280 B2 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Stone (U.S. Patent No. 5,512,436, issued 30 April 1996) based on the citations and rational provided above.
45.	Claims 13-21, 24-24, 26-29, and 31-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 copending Application No. 17/156,452 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) and, as applied to claim 33, as evidenced by the “Dielectric Constants of Common Materials” provided by kabusa.com ([retrieved on 2020-01-31].  Retrieved from the Internet: <URL: kabusa.com/Dielectric-Constants.pdf>) and, as applied to claim 36 as evidenced by sigma.com ([retrieved on 2021-02-09].  Retrieved from the Internet: <URL: https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigald/Product_Information_Sheet/1/f7503pis.pdf) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.
46.	Claim 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 copending Application No. 17/156,452 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claims 21 and 32 above, and further in view of Liao et al (U.S. Patent Application Publication No. 2013/0338044 A1, published 19 December 2013) based on the citations and rational provided above.  
This is a provisional nonstatutory double patenting rejection.
47.	Claims 18 and 22-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 copending Application No. 17/156,452 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Singh et al (U.S. Patent Application Publication No. US 2003/0017461 A1, published 23 January 2003) as evidenced by the “Dielectric Constants of Common Materials” provided by kabusa.com ([retrieved on 2020-01-31].  Retrieved from the Internet: <URL: kabusa.com/Dielectric-Constants.pdf>).  
This is a provisional nonstatutory double patenting rejection.
48.	Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 copending Application No. 17/156,452 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Kuimelis et al (U.S. Patent Application Publication No. US 2013/0165350 A1, published 27 June 2013) as evidenced by, or, alternatively, further in view of Kinz-Thompson et al (U.S. Patent Application Publication No. US 2015/0023840 A1, published 22 January 2015) based on the citations and rational provided above.  
This is a provisional nonstatutory double patenting rejection.
49.	Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 copending Application No. 17/156,452 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 21 above, and further in view of Pircher (U.S. Patent Application Publication No. US 2005/0100951 A1, published 12 May 2005) based on the citations and rational provided above. 
This is a provisional nonstatutory double patenting rejection.
50.	Claims 23-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 copending Application No. 17/156,452 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Abravaya et al (U.S. Patent Application Publication No. US 2017/0198341 A1, published 13 July 2017) as evidenced by the “Dielectric Constants of Common Materials” provided by kabusa.com ([retrieved on 2020-01-31].  Retrieved from the Internet: <URL: kabusa.com/Dielectric-Constants.pdf>) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.
51.	Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 copending Application No. 17/156,452 in view of Rothberg et al (U.S. Patent Application Publication No. US 2010/0282617 A1, published 11 November 2010), Peck et al (U.S. Patent Application Publication No.  US 2004/0241742 A1, published 2 December 2004), and Garimella et al (U.S. Patent Application Publication No. US 2005/0287560 A1, published 29 December 2005) as applied to claim 13 above, and further in view of Stone (U.S. Patent No. 5,512,436, issued 30 April 1996) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection

Response to Arguments
52.	Applicant's arguments filed 2 September 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
	A.	On page 5 of the Remarks, Applicant states the specification was previously objected to and discusses the previous indefiniteness rejections.
However, there was no previous objection to the specification; rather, the use of trademarks/trade names was merely noted. 
The previous indefiniteness rejections are withdrawn in view of the amendments.
	B.	Pages 5-6 summarize case law and the amendments, but present no specific arguments related to the rejections.
	C.	Page 7 of the Remarks refers to the Declaration under 37 CFR 1.132 filed 2 September 2022 (hereafter the “Declaration”) is insufficient to overcome the rejection of the claims as set forth in the last Office Action and reiterated above for the reasons discussed below..
I.	Paragraphs 1-4 of the Declaration contain no specific arguments related to the rejections.
II.	Paragraphs 5-6 of the Declaration argues that formamide, as discussed in paragraph 0499 of Rothberg et al, is protic, and further argues that the cited references do not discuss polar aprotic solvents in hybridization.
	The Declaration provides no evidence to support the assertions regarding Rothberg; thus, the argument is unconvincing  (see MPEP 716.01(c)).
In addition, a review of Rothberg et al yields no discussion of the use of “protic” solvents.    
Further, as discussed above, paragraph 0060 of the instant specification specifically defines formamide as an aprotic solvent, and formamide has a dielectric constant of 109 at 68 degrees Fahrenheit as evidenced by kabusa.com.
Thus, the citations of the uses of formamide in hybridization (as noted in the rejections above) clearly utilize a polar aprotic solvent (i.e., formamide as specfially defined by the specification), and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “polar aprotic solvent.” 
III.	Paragraph 7 of the Declaration argues that the claimed invention displays unexpected results.
However, no data or other supportive evidence in presented in paragraph 7 of the Declaration; thus, the argument is unconvincing  (see MPEP 716.01(c)).
IV.	Paragraph 8 of the Declaration presents only opinions and does not include any supportive evidence.  Thus, the arguments are unconvincing  (see MPEP 716.01(c)).
V.	Paragraph 9 of the Declaration alleges that the hydrophilic surface of Rothberg et al is for reducing contamination and not for hybridization, and again contains opinions without any supporting evidence.
However, the fact that Applicant has allegedly recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
A noted above, arguments and allegations without supporting evidence are unconvincing  (see MPEP 716.01(c)).
VI.	Paragraph 10 of the Declaration argues unexpected results based on Example 1.
However, Example 1 is not commensurate in scope with the claimed invention (i.e., at least as found in independent claim 13) for at least to following reasons:
Example 1 is limited to a specific buffer not claimed;
Example 1 is limited to acetonitrile, and not the broadly claimed “polar aprotic solvent,” which encompasses other solvents;
Example 1 require specific temperatures , including heating to 90oC followed by “a slow cool process” not claimed;
Example 1 is limited to Cy3 dye;
Example 1 requires washing, which is not claimed;
Example 1 requires a specific detector that is utilized using immersion in a specific buffer, none of which is claimed.
Therefore, the method having the alleged unexpected results is not commensurate in scope with the instant claims.  See MPEP 716.02(d)[R-2].
VII.	Paragraphs 11 and 12 of the Declaration present opinions and do not include any supportive evidence.  Thus, the arguments are unconvincing  (see MPEP 716.01(c)).
VIII.	Paragraph 12 of the Declaration argues that Garimella et al are limited to plastic.  Thus, The Declaration argues the reference individually.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, the prior art of Garimella et al is merely relied upon for teaching the claimed analyte concentration as discussed above.
IX.	Paragraph 14 of the Declaration presents opinions and does not include any supportive evidence.  Thus, the arguments are unconvincing  (see MPEP 716.01(c)).
X.	Thus, the Declaration is unconvincing for the reasons discussed above.

D.	The arguments presented on pages 7-9 of the Remarks refer to the Declaration and Example 1, which is addressed above. 
E.	Applicant argues on page 9 of the Remarks that the parameter must be result-effective and that the ranges must be expressly disclosed.
However, Garimella et al explicitly teach contact angles of less than 45 degrees (e.g., 25 degrees; paragraph 0204), thereby expressly disclosing the claimed range.
Garimella et al also teach the method has the added advantage of providing a substantially reduced background signal (paragraph 0204).  Thus, Garimella et al teach the contact angle is a specific result-effective variable.
It is also reiterated that the fact that Applicant has allegedly recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
F.	The arguments presented on page 10 of the Remarks refer to the Declaration and Example 1, which is addressed above.
G.	Pages 10-11 of the Remarks attack the cited references individually.
In response to Applicant's arguments against the references individually, it is reiterated that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
H.	With respect to Applicant’s arguments on pages 10-11 of the Remarks regarding the contact angle prior to coupling, it is reiterated from above that these arguments present no supporting evidence.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
I.	Applicant argues on pages 11-13 of the Remarks that the range of 25-75 degrees is too broad to be obvious.
However, as noted above, the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Further, the prior art range of 25-75 degrees is nowhere near as broad as the 2-60% example cited in the Remarks.
Therefore, the claimed ranges, as well as any order of addition of the target and the hybridization composition, merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
In addition, in response to Appellant's citations of ModernaTx,  the course of an opinion by the Board does not constitutes precedent by which an Examiner is bound (or even suggested to be guided by) in conducting their patentability analysis,  
J.	Applicant argues on pages 13-14 of the Remarks that there is no motivatn to combine and no expectation of success.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is clearly articulated in the rejections above.
In addition, it is also noted that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. (No 04-1350 (US 30 April 2007) forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See Ex parte Smith (USPQ2d, slip op. at 20 (Bd. Pat. App. & Interf. June 25, 2007).
In response to Applicant's arguments regarding an expectation of success, obviousness does not require absolute predictability, however, at least some degree of predictability is required. In the instant case, the combined teachings of the art provide a reasonable expectation of success for the reasons presented in the rejections.
K.	Applicant’ arguments regarding plastic, reducing contamination, and the remaining arguments on pages 14-16 have been previously addressed.
L.	Applicant’s arguments on pages 16-26 refer to the dependent claims and rely on alleged deficiencies previously addressed, which are unpersuasive for the reasons discussed above.  Therefore, the claims remained rejected based on the prior art citations presented in the rejections.	

53. 	It is reiterated that the Response above should not be construed as an invitation to file an after final declaration

Conclusion
54.	No claim is allowed.
55.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
56.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
57.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634